—In a proceeding, inter alia, to stay arbitration, Manny Gold appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Held, J.), dated May 16, 1995, as granted that branch of the petition which was to stay arbitration with regard to the dissolution of the parties’ corporation.
Ordered that the order is affirmed insofar as appealed from, with costs.
The appellant has available to him a buy-out procedure which would provide him with a fair return on his investment. Therefore, dissolution would not be an appropriate remedy in this case (see, Matter of Brach, 135 AD2d 711; Matter of Harris, 118 AD2d 646). Rosenblatt, J. P., Sullivan, Copertino, Santucci and Goldstein, JJ., concur.